USCA4 Appeal: 21-6636      Doc: 11         Filed: 09/16/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6595


        UNITED STATES OF AMERICA,

                             Plaintiff – Appellee,

                      v.

        LARAY KESHAWN COPELAND, a/k/a Ray Ray,

                             Defendant – Appellant.



                                               No. 21-6636


        UNITED STATES OF AMERICA,

                             Plaintiff – Appellee,

                      v.

        LARAY KESHAWN COPELAND, a/k/a Ray Ray,

                             Defendant – Appellant.



        Appeals from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Terrence W. Boyle, District Judge. (7:09-cr-00157-BO-1; 7:19-cr-00081-
        BO-1)


        Submitted: September 9, 2022                                Decided: September 16, 2022
USCA4 Appeal: 21-6636      Doc: 11         Filed: 09/16/2022    Pg: 2 of 3




        Before NIEMEYER and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Laray Keshawn Copeland, Appellant Pro Se. David A. Bragdon, Assistant United States
        Attorney, Lucy Partain Brown, Assistant United States Attorney, Jennifer P. May-Parker,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-6636      Doc: 11        Filed: 09/16/2022     Pg: 3 of 3




        PER CURIAM:

              Laray Keshawn Copeland appeals the district court’s orders denying his motions for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have reviewed the record and

        find no reversible error. Accordingly, we affirm the district court’s orders. See United

        States v. Copeland, No. 7:09-cr-00157-BO-1 (E.D.N.C. Apr. 9, 2021); United States v.

        Copeland, No. 7:19-cr-00081-BO-1 (E.D.N.C. Apr. 9, 2021). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    3